Citation Nr: 9928239	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  93-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant served on active duty from June 1965 to October 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1998, on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, denying entitlement to service 
connection for the disorders at issue.  This case was 
previously before the Board in August 1995, at which time the 
Board remanded the case for further development. 

Upon its last review, the Board noted that its directed 
development of the appellant's claims, as set forth in its 
August 1995 remand, had not been completed.  Having reviewed 
the evidence of record generated as a result of the January 
1998 remand, the Board finds this case is ready for appellate 
review.


FINDINGS OF FACT

1. A competent medical diagnosis of PTSD is not of record.

2. The appellant has been diagnosed as having paranoid 
schizophrenia.

3. There has been obtained no competent medical evidence 
linking the appellant's  current psychiatric disorder with 
his active Naval service.  

4. The appellant's claims of service connection for PTSD and 
for paranoid schizophrenia are not plausible.





CONCLUSIONS OF LAW

1. The appellant has not submitted a well-grounded claim of 
entitlement to service connection for PTSD. 38 U.S.C.A. § 
5107(a) (West 1991).

2. The appellant has not submitted a well-grounded claim of 
entitlement to service connection for paranoid 
schizophrenia. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for PTSD and for 
paranoid-type schizophrenia.  He argues that these disorders 
were incurred in, or as a result of his active duty as a 
member of the U.S. Navy from June 1965 to October 1968.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Additionally, where a veteran 
served continuously for a period of ninety days or more and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.


Factual Background

The appellant's report of separation from the Armed Forces 
reflects that he is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal (with two bronze 
stars) and the Vietnam Campaign Medal (with device).  He 
received training in Emergency Shiphandling and instruction 
in duties associated with assignment as an officer of the 
deck and boat group commander.  

The appellant's Naval personnel record reflects that he 
joined the U.S.S. Pickaway on January 10, 1966.  His officer 
rating for the period beginning that date through August 31, 
1966 reflects that the vessel participated in various support 
operations. 

The appellant's service medical records include an April 1965 
pre-entrance physical examination report.  It reflects that 
the appellant reported that he was in excellent health, 
except for a "nervous stomach."  He also responded in the 
affirmative to the inquiry as to whether he had "nervous 
trouble of any sort."  He reported that he had been treated 
by a "Dr. B." in Rome, Georgia for a nervous stomach 
between 1963 to 1964.  A military medical examiner reported 
that the appellant then had a nervous stomach, including 
symptoms of indigestion and flatulence.  Upon clinical 
examination, no psychiatric abnormalities were noted.  

In a letter dated June 11, 1965, (i.e., 15 days prior to the 
appellant's entrance onto active duty), L.L.A., M.D. a 
civilian psychiatrist, reported to Naval authorities that the 
appellant complained of "nervous stomach" symptoms.  Dr. A. 
observed that this complaint was not surprising, as the 
appellant reported these symptoms began when he began smoking 
and "nicotine increases stomach secretions."  Dr. A. also 
noted that the appellant was "an intense, hard-driving 
individual who has made his way in life predominantly through 
his own efforts . . .."  Dr. A. further stated that there 
was no evidence of a serious personality disorder, and that 
the appellant's gastric discomfort symptoms were "certainly 
consistent with [the appellant's] ambitious drive."  Dr. A. 
predicted that given the "proper outlets" for his 
ambitions, the appellant would make an excellent adjustment 
in his Navy career.  

On June 26, 1965, the appellant again underwent a service 
department physical examination.  He again reported being in 
excellent health, but that he had stomach problems and 
responded in the affirmative as to whether he had, or ever 
had, "nervous trouble of any sort."  The examining military 
physician noted that the appellant's "nervous stomach" 
symptoms occurred two years previously, and were associated 
with gas and cramps.  He further noted that the appellant had 
been evaluated by an upper gastrointestinal series and a 
neuropsychiatric evaluation, and that both examinations 
resulted in normal findings.  Finally, the examiner reported 
that the appellant had been "ok'ed by message."  In a 
clinical evaluation report dated in July 1965, no psychiatric 
abnormalities were noted, although the appellant again 
reported that he once had a nervous stomach.  

The appellant again underwent a service department physical 
examination in October 1968, shortly before his release from 
active service.  He denied having any psychiatric and 
gastrointestinal problems or symptoms.  The appellant's 
service medical records are otherwise devoid of any mention 
of psychiatric symptoms or treatment.  

Medical records were obtained from the VA Medical Center 
(VAMC) in Tuscaloosa, Alabama, reflecting continuing care 
from January 1988 to November 1992.  In part, these reflect 
that the appellant was hospitalized from May to August 1974, 
July 1977 to February 1978, June 12 through 19, 1979 and 
treated for a series of acute schizophrenic episodes.  In 
August 1974, he was diagnosed to have a passive-aggressive 
personality, after having been brought to the VA hospital by 
law enforcement officers.  There are no references to any 
incident of the appellant's military service in the records 
of medical treatment.  

In his August 1993 substantive appeal, the appellant alleged 
that his psychiatric disorder and his claimed PTSD were 
incurred on active Naval duty, when he, then serving as a 
"lowly Ensign," came into "close contact with senior Navy 
Captains."  He argued that he was thus rendered "paranoid 
somewhat."  

In October 1995, command history records were received 
pertaining to the appellant's vessel, the U.S.S. Pickaway, 
for the period 1967 to 1968.  It was noted that the command 
history for 1966 was classified, and was therefore 
unavailable.  As to operations off of the coast of Vietnam, 
the history reflects that the vessel delivered material to 
the Republic of Vietnam on June 29, 1967; conducted a 
"familiarization cruise" off of the coast of Vietnam from 
September 17 through 27, 1967; and conducted underway (at 
sea) replenishment of cargo to another vessel in the Tonkin 
Gulf on October 19, 1967.  The command history for 1968 does 
not reflect that the vessel operated off the coast of 
Vietnam.  These histories reflect no indicia of combat 
operations.

The appellant underwent a VA psychiatric examination in 
January 1996.  The examiner noted that the appellant's claims 
folder revealed consistent diagnoses of schizophrenia.  The 
appellant reported that his first mental illness occurred in 
1970, when he was hospitalized.  The examiner diagnosed the 
appellant to have the residuals of a schizophrenic disorder.  
The examiner further observed that although the appellant had 
the disorder, it appears to be basically very well and 
satisfactorily treated.  The examiner further stated that 
there was no evidence that would lead to a conclusion that 
the appellant had any other major psychiatric disorder.  
There is no reference in the examination report to any 
incident of the appellant's military service.  

In a January 1998 statement proffered by the appellant in 
response to the Board's remand, the appellant stated that he 
served on his vessel under "adverse conditions."  He 
elaborated that these conditions involved senior officers 
cursing at him.  He stated that he left the Naval service 
because it thought he was not doing well while on duty.  He 
stated that as a result of this feeling, he was a "nervous 
wreck" when he left the service, and that he could not 
maintain jobs he had since 1998.  

Updated medical treatment records were received from the 
Tuscaloosa VAMC, reflecting continuing treatment for 
psychiatric and other disorders from 1970 to February 1998.  
The records are devoid of any mention of the appellant's 
Naval service, beyond its historical occurrence.  The records 
do not relate the appellant's schizophrenia to military 
service, or to any period within one year of the appellant's 
discharge.  The sole reference to PTSD is contained in an 
August 1993 treatment record, reflecting that the appellant 
wanted to file an appeal of his claim of service connection 
for PTSD.  The examiner commented that "current 
schizophrenic picture may obscure PTSD symptoms."   

The appellant's Social Security Administration (SSA) file was 
received in December 1998.  It reflects that in June 1976, 
the appellant's claim for disability benefits was denied 
because although the appellant had difficulty in maintaining 
close personal relationships due to schizophrenia, he had 
remaining functional capability to permit him to work  in 
roles not requiring such relationships.  
Included in the report is an August 1978 letter from A.C.B., 
M.D.  The physician diagnosed the appellant to have chronic 
paranoid schizophrenia, largely in remission.  The 
appellant's Naval service is not mention in Dr. B.'s report.  
Also included was a June 1976 letter authored by F.K., M.D.  
Dr. K. reported that the appellant's Naval service tenure 
included assignment to the U.S.S. Pikaway, "a troop 
transport."  There is no other mention of the appellant's 
Naval service in Dr. K.'s report.  The physician diagnosed 
the appellant to have schizophrenia.  

The appellant underwent a VA mental disorders examination in 
May 1999.  The appellant reported that while on active Naval 
service, he was a "ship driver" and transported Marines to 
and from Vietnam.  He stated that he was shot at once during 
his tour, but that he did not sustain any injury and was not 
in actual combat.  The examiner commented that the appellant 
did not show any signs or symptoms of psychosis, including 
PTSD.  He was diagnosed to have chronic, paranoid 
schizophrenia in remission.  


Relevant Law and Analysis

Entitlement to Service Connection for PTSD:

The threshold question to be answered in this appeal is 
whether the appellant has presented evidence of a well-
grounded claim. Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
in the claim's development. 38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." Such a claim has been defined by the Court to 
be "one which is meritorious on its own or capable of 
substantiation. Further, the claim "need not be conclusive 
but only possible" in order meet the burden established in 
the statute. Kandik, 9 Vet. App. at 439; see Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  The burden 
to submit evidence sufficient to establish a "well-
grounded" claim is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza, 
7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Board finds that the appellant has not submitted a well-
grounded claim of service connection for PTSD. Specifically, 
there has been obtained no diagnosis of the disorder, and the 
appellant's claim therefore fails upon the first prong of the 
Caluza test.  

The sole mention of PTSD as evidenced in the claims folder is 
found in the August 1993 VA treatment record.  As is noted 
above, a health care professional noted that the appellant's 
then current schizophrenic picture could have obscured PTSD 
symptoms.  

The Board has carefully examined this report, and finds that 
it is not a diagnosis of the claimed disorder.  Clearly, the 
physician did not diagnose the appellant to have PTSD.  
Moreover, it was not noted that the appellant indeed had PTSD 
symptoms, either in the report or in the other 
contemporaneously generated medical records.  Indeed, 
presuming the credibility of the statement in strict 
application of the law as enunciated in King, supra, all that 
can be found is that the appellant had been diagnosed to have 
schizophrenia, and that unknown symptoms of an undiagnosed 
disorder could have been obscured by the psychiatric 
disorder.  

The appellant's contentions that he has the disorder in 
question have been carefully considered.  However, the 
appellant's allegation is not sufficient to render his claim 
well grounded.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

Examination of the appellant's Naval service record does not 
reveal any information that would render the claim well 
grounded.  Significantly, the appellant has not reported any 
information relative to a claimed stressor, other than to 
allege that he was once "shot at."  Moreover, in the 
absence of a diagnosis of PTSD, the duty to assist the 
appellant in the development of his claim did not arise, and 
further inquiry or analysis in this regard is not warranted.  
See Morton  v. West, 12 Vet. App. 477 (1999); Cohen v. Brown, 
10 Vet. App. 128 (1997).

A well-grounded claim not having been presented, entitlement 
to service connection for PTSD is denied.  


Entitlement to Service Connection for schizophrenia, paranoid 
type:

As is noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. In the 
case of a veteran with 90 or more days continuous wartime 
service, paranoid schizophrenia becoming manifest to a degree 
of 10 percent within a year from the date of termination of 
service shall be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, it is not necessary that the disease be diagnosed in 
the presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10 percent degree.  38 C.F.R. § 
3.307(c).

The Board first observes that the appellant's service medical 
records are devoid of any mention of any psychiatric 
complaint.  Although the appellant was noted to have a 
"nervous stomach" upon entry onto active Naval service, the 
contemporaneous medical evidence reflects that these symptoms 
began when the appellant began smoking.  Indeed, the 
appellant's service department physical examination reports 
of October 1968 reveal no evidence of complaint, treatment, 
or other indication of psychiatric difficulties.

The record reflects that the appellant was first treated in 
May 1974, approximately 5 years after expiration of the 
presumptive period, for acute schizophrenic episodes.  The 
evidence of record does not demonstrate any complaint or 
treatment for any psychiatric abnormality in the interim 
between the appellant's discharge from service and May 1974.  
Moreover, no physician has opined that there exists a linkage 
between the appellant's Naval service and his psychiatric 
disorder.   

As is noted above, it is the appellant's predicate obligation 
to present a well-grounded claim.  Caluza, supra.  In this 
case, although the appellant has been diagnosed to have 
schizophrenia, competent medical evidence has not been 
obtained linking that disorder to any incident of military 
service and the claim is therefore not well grounded.  


ORDER

Service connection for PTSD is denied.

Service connection for paranoid schizophrenia is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
  These operations are listed as "Jackstay," "Osage,"  "Deckhouse I,"  "Nathan Hale,"  
"Deckhouse II,"  and "Hastings."  The Board notes in this regard that the appellant's 
vessel's identification is prefaced "APA," indicative that it served as an "attack transport" 
ship.  See Dictionary of American Naval Fighting Ships, Vol. I, Part A, page xv (Naval 
Historical Ctr., 1991).  Other references indicate that for the period the vessel was in 
support of combat operations in Vietnam, it participated in the actions listed above.  For 
the period the appellant was not assigned to the vessel, it also performed amphibious troop 
and supply functions.  See id., Vol. V, page 293.  
  The Board notes in this regard that the appellant reported having been treated by Dr. B. 
shortly after he left active service.  Development of the claim revealed that Dr. B. was 
deceased, and that his practice had been assumed by G.L., M.D.  In December 1995, Dr. 
L.'s office reported that Dr. B.'s records had been destroyed two years earlier.  

